DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on January 28, 2020.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 03/31/2020 was considered.
Claims 1-30 are pending for examination.

Requirement for Information
Examiner requests under 37 CFR 1.105 the Applicant submit with the response to this Office Action (1) the legal status of any co-pending or related foreign patent application filed by the assignee or inventor(s) of this instant case and that is relevant to the prosecution of this case, and (2) the international search report, if any, of the copending or related foreign patent application. This request is necessary for the Examiner to consider possible foreign or non-patent literature that may be germane to patentability of the claimed invention.
Applicant is reminded replies to requirements for information must be complete and filed within the time period set including any extension. Failure to reply within the time period set will result in the abandonment of the application. MPEP § 704.12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, 19, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomishima et al. (US Patent Publication 2011/0180898); hereinafter “Tomishima”.
Regarding claim 1, Tomishima discloses a device (Fig. 1), comprising: 
a first processing unit (Fig. 1, core block 1); 
a first power distribution network (Fig. 1, switch 11 connect power to core block 1) [0024] coupled to the first processing unit (Fig. 1, core block 1); 
a first decoupling capacitor (Fig. 1, capacities 4; all capacitance has an inherency property of decoupling at a frequency that allow AC noise of the frequency short to ground which decouple the noise from the power distribution network; capacities 4 is connected to ground thus has the same property) coupled to the first power distribution 
a second processing unit (Fig. 1, core block 2) configured to be identical to the first processing unit (Fig. 1, core block 2 is also a core); 
a second power distribution network (Fig. 1, switch 12 connect power to core block 2) [0024] coupled to the second processing unit (Fig. 1, core block 2); and 
a second decoupling capacitor (Fig. 1, capacities 5; all capacitance has an inherency property of decoupling at a frequency that allow AC noise of the frequency short to ground which decouple the noise from the power distribution network; capacities 5 is connected to ground thus has the same property) coupled to the second power distribution network ([0026] impedance changes indicates the capacities 5 of core block 2 is connected to the power distribution network), wherein the second decoupling capacitor is configured to have different effect on the second power distribution network than the first decoupling capacitor on the first power distribution network (when switch 12 turn off power to core block 2, the capacities 5 changes thus have different effect of the second core than the capacities 4 on the first core [0026]).
Regarding claim 10, Tomishima discloses the device of claim 1 above, Tomishima also discloses a location of the first decoupling capacitor relative to the first processing unit is different from a location of the second decoupling capacitor relative to the second processing unit (Fig. 1, capacities 4 of core 1 and capacities 5 of core 2 locations).
Regarding claim 11, Tomishima discloses the device of claim 1 above, Tomishima also discloses a first group of capacitors ([0024] “capacities 4” indicates 
Regarding claim 19, Tomishima discloses the device of claim 1 above, Tomishima also discloses the device further comprising 
a third processing unit (Fig. 1, core block 3) configured to be identical to the first processing unit (Fig. 1, core block 1 is also a core) and the second processing unit (Fig. 1, core block 2); 
a third power distribution network (Fig. 1, switch 13 connect power to core block 1) [0024] coupled to the third processing unit (Fig. 1, core block 3); and 
a third decoupling capacitor (Fig. 1, capacities 6; all capacitance has an inherency property of decoupling at a frequency that allow AC noise of the frequency short to ground which decouple the noise from the power distribution network; capacities 6 is connected to ground thus has the same property) coupled to the third power distribution network ([0026] impedance changes indicates the capacities 5 of core block 2 is connected to the power distribution network), wherein the third decoupling capacitor is configured to have different effect on the third power distribution network than the first decoupling capacitor on the first power distribution network or the second decoupling capacitor on the second power distribution network (when switch 13 turn off power to core block 3, the capacities 6 changes thus have different effect of the third core than the capacities 4 on the first core or capacities 5 on the second core 
Regarding claim 21, Tomishima discloses a method, comprising: 
operating a first processing unit (Fig. 1, core block 1), wherein the first processing unit is electrically coupled to a first power distribution network (Fig. 1, switch 11 connect power to core block 1) [0024] and a first decoupling capacitor (Fig. 1, capacities 4; all capacitance has an inherency property of decoupling at a frequency that allow AC noise of the frequency short to ground which decouple the noise from the power distribution network; capacities 4 is connected to ground thus has the same property) is electrically coupled to the first power distribution network ([0026] impedance changes indicates the capacities 4 of core block 1 is connected to the power distribution network); and 
operating a second processing unit (Fig. 1, core block 2) configured to be identical to the first processing unit (Fig. 1, core bock 2 is also a core), wherein the second processing unit (Fig. 1, core block 2) is electrically coupled to a second power distribution network (Fig. 1, switch 12 connect power to core block 2) [0024] and a second decoupling capacitor (Fig. 1, capacities 5; all capacitance has an inherency property of decoupling at a frequency that allow AC noise of the frequency short to ground which decouple the noise from the power distribution network; capacities 5 is connected to ground thus has the same property) is electrically coupled to the second power distribution network ([0026] impedance changes indicates the capacities 5 of core block 2 is connected to the power distribution network), wherein the second decoupling capacitor is configured to have different effect on the second power distribution network than the first decoupling capacitor on the first power distribution 
Regarding claim 24, Tomishima discloses the method of claim 21 above, Tomishima also discloses a location of the first decoupling capacitor relative to the first processing unit is different from a location of the second decoupling capacitor relative to the second processing unit (Fig. 1, capacities 4 of core 1 and capacities 5 of core 2 locations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, 12-13, 22-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima in view of KIM (US Patent Publication 2010/0155886); hereinafter “KIM”.
Regarding claims 2 and claim 22, Tomishima discloses the device of claim 1 and the method of claim 21 above, Tomishima does not disclose the capacitors on the device are tunable capacitors.
KIM discloses capacitors on a device are tunable capacitors (Fig. 14, when capacitance is tuned by breaking one of a fuse, the capacitance is changed for each core [0094]); and the capacitance are tuned to a resonance frequency based on the inductance and resistance of the packet to suppress noise [0085]-[0092]. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Tomishima to incorporate the teaching of KIM and provide the tunable capacitor.  Doing so would allow suppressing noises such as synchronous switching noise at the clock frequency; and since it is well-known in the art that pins on multi cores chip to the power nodes are not always the same for each core, therefore, the inductances on power nodes for each core are different to each other, therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed that by implement the noise suppression for each core, the capacitance would be different on each core due to the differences in each core.  Thereby, when implement the tunable for each core, the invention would have: the first decoupling capacitor has a first capacitance value and the second decoupling capacitor has a second capacitance value that is different from the first capacitance value. 
Regarding claim 3 claim 23, Tomishima discloses the device of claim 1 and the method of claim 21 above discloses the device of claim 1 above, Tomishima does not disclose the first decoupling capacitor is programmable.

It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Tomishima to incorporate the teaching of KIM and provide the tunable capacitor.  Doing so would allow suppressing noises such as synchronous switching noise at the clock frequency.
Regarding claim 4, the combination of Tomishima and KIM discloses the device of claim 3 above, KIM further discloses the first decoupling capacitor is one-time programmable by a plurality of eFuses (Fig. 14, laser cut is one-time programing [0094]).
Regarding claim 5, the combination of Tomishima and KIM discloses the device of claim 4 above, KIM further discloses the plurality of eFuses is programmed through laser (Fig. 14, laser cut is one-time programing [0094].
Regarding claim 6, the combination of Tomishima and KIM discloses the device of claim 4 above, KIM further discloses the plurality of eFuses is programmed through a programming voltage (Fig. 15, programing through change a voltage at the switches [0094]).
Regarding claim 7, the combination of Tomishima and KIM discloses the device of claim 3 above, KIM further discloses the first decoupling capacitor comprises a plurality of capacitors (Fig. 14, C1-Cn) or (Fig. 15, C1-Cn) and a plurality of switches 
Regarding claim 8, the combination of Tomishima and KIM discloses the device of claim 7 above, KIM further discloses each of the plurality of switches is a transistor ([0095] “switching control signal generator 24 receives code signal CODE from the outside” indicates the switches are on-chip switches. Therefore, it would have been obvious the switches are transistor).
Regarding claim 9, the combination of Tomishima and KIM discloses the device of claim 3 above, KIM further discloses each of the plurality of switches is an eFuse (Fig. 15, the switches can be electronically control [0095]).
Regarding claim 12, Tomishima discloses the device of claim 11 above, Tomishima discloses “capacities” indicates of plurality of capacitors.  
 Tomishima does not explicitly discloses the capacitors are in one or more groups. 
KIM discloses tuning capacitance of a semiconductor device could be a group of capacitors (Fig. 14, C1-Cn) or (Fig. 15, C1-Cn). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Tomishima to incorporate the teaching of KIM and provide group of tuning capacitors for each core 1-3 in order to have the first decoupling capacitor is one or more of the first group of capacitors and the second decoupling capacitor is one or more of the second group of capacitors.  Doing so would allow suppressing noises such as synchronous switching noise at the clock frequency, since it is well-known in the art that pins on multi cores chip to the power nodes are not always 
Regarding claim 13, the combination of Tomishima and KIM discloses the device of claim 12 above, KIM further discloses the first decoupling capacitor is configured to couple to the first power distribution network by selectively coupling one or more of the first group of capacitors and the second decoupling capacitor is configured to couple to the second power distribution network by selectively coupling one or more of the second group of capacitors (Fig. 14, C1-Cn) or (Fig. 15, C1-Cn).  With the modification of Tomishima that including the teaching of KIM in claim 12, it would have been obvious to one of ordinary skill in the art before the time the invention was filed that when turning the capacities for each core, the first decoupling capacitor would configured to couple to the first power distribution network by selectively coupling one or more of the first group of capacitors and the second decoupling capacitor would configured to couple to the second power distribution network by selectively coupling one or more of the second group of capacitors as shown in (Fig. 14, C1-Cn) or (Fig. 15, C1-Cn).
Regarding claim 25, Tomishima discloses the method of claim 24 above, Tomishima discloses 
Tomishima does not disclose the capacities of each core are selectable/tunable capacitors.
KIM discloses capacitors on a device are selectable capacitors for tuning (Fig. 14, when capacitance is tuned by breaking one of a fuse, the capacitance is changed for each core [0094]); and the capacitance are tuned to a resonance frequency based on the inductance and resistance of the packet to suppress noise [0085]-[0092]. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Tomishima to incorporate the teaching of KIM and provide the selectable capacitor for tuning purpose in order to have:
selectively coupling one or more of a first group of capacitors in a region of the first processing unit to the first power distribution network; and selectively coupling one or more of a second group of capacitors in a region of the second processing unit to the second power distribution network, wherein the second group of capacitor is identical to the first group of capacitor.  Doing so would allow suppressing noises such as synchronous switching noise at the clock frequency for each core, since it is well-known in the art that pins on multi cores chip to the power nodes are not always the same for each core that could introducing different inductance for power distribution for each core. 
Regarding claim 26, the combination of Tomishima and KIM discloses the method of claim 25 above, Tomishima discloses “capacities” indicates of plurality of capacitors.  
 Tomishima does not explicitly discloses the capacitors are in one or more groups. 
KIM discloses tuning capacitance of a semiconductor device could be a group of capacitors (Fig. 14, C1-Cn) or (Fig. 15, C1-Cn). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Tomishima to incorporate the teaching of KIM and provide group of tuning capacitors for each core 1-3 in order to have the first decoupling capacitor is one or more of the first group of capacitors and the second decoupling capacitor is one or more of the second group of capacitors.  Doing so would allow suppressing noises such as synchronous switching noise at the clock frequency, since it is well-known in the art that pins on multi cores chip to the power nodes are not always the same for each core, therefore, the inductances on power nodes for each core are different to each other.

Claim(s) 14-17 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima in view of Chen (US Patent Publication 2016/0246363); hereinafter “Chen” and further in view of Hosomi (US Patent Publication 2007/0297156); hereinafter “Hosomi”.
Regarding claims 14 and 27, Tomishima discloses the device of claim 1 and the method of claim 21 above, Tomishima does not disclose the first processing unit and the second processing are in a system-on-chip (SoC) [0004].
Chen discloses a multi core SoC chip in the background [0004] (Fig. 9), which is an indication of multi core SoC chip is well-known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Tomishima to incorporate the teaching of Chen and implement the multi cores as SoC.  Doing so would allow shrinking the system footprint for integrating in small portable form factor devices.
The combination of Tomishima and Chen does not discloses the first decoupling capacitor and the second decoupling capacitor are off the SoC.
Hosomi disclose that decoupling capacitors can either disposed on a multi core, a package of a multi core, or on a Printed Circuit Board (PCB) [0051].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the combination of Tomishima and Chen to have the first decoupling capacitor and the second decoupling capacitor are off the SoC.  Doing so would allow to accommodate for larger more capacitors that might not be able to implement on the die.  
Regarding claims 15 and 28, the combination of Tomishima, Chen, and Hosomi discloses the device of claim 14 and the method of claim 27 above, Hosomi further discloses first one or more IO terminals (Fig. 3, 312 and 314 of top block 310) configured to provide a first interface (Fig. 8, interface of top block 310) for coupling the first decoupling capacitor (Fig. 8, 830 or 840) with the first power distribution network (Fig. 8, power distribution network of top block 310) and second one or more IO 
Regarding claim 16, the combination of Tomishima, Chen, and Hosomi discloses the device of claim 14 above, Hosomi further discloses the first decoupling capacitor and the second decoupling capacitor are in a packaging substrate [0051].
Regarding claim 17, the combination of Tomishima, Chen, and Hosomi discloses the device of claim 14 above, Hosomi further discloses the first decoupling capacitor and the second decoupling capacitor are in a PCB [0051].

Claim(s) 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima in view of MERIAC et al., (US Patent Publication 2019/0391888); hereinafter “MERIAC”.
Regarding claim 18, Tomishima discloses the device of claim 1 above, Tomishima does not disclose the device of claim 1 further comprising a voter/comparator coupled to the first processing unit and the second processing unit and configured to determine if an19445817 output of the first processing unit and an output of the second processing unit are identical.  MERIAC discloses a multi cores device comprising a voter/comparator (Fig. 2, comparator 225) coupled to the first processing unit and the second processing unit and configured to determine if an19445817 output of the first processing unit and an output of the second processing unit are identical [0053].

Regarding claim 29, Tomishima discloses the device of claim 1 above, Tomishima does not disclose the method further comprising determining if an output of the first processing unit and an output of the second processing unit are identical.
MERIAC discloses determining if an output of the first processing unit and an output of the second processing unit are identical [0053].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Tomishima to incorporate the teaching of MERIAC and provide determining if an output of the first processing unit and an output of the second processing unit are identical.  Doing so would allow for determining if a core in the multi core chip is working properly.

Claim(s) 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima in view of Chen and further in view of.
Regarding claims 20 and 30, Tomishima discloses the device of claim 1 and the method of claim 21 above, Tomishima does not disclose the first processing unit, the first power distribution network, the first decoupling capacitor, the second processing unit, the second power distribution network, and the second decoupling capacitor are integrated in a system-on-chip (SoC).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Tomishima to incorporate the teaching of Chen and implement the multi cores as SoC in order to have: the first processing unit, the first power distribution network, the first decoupling capacitor, the second processing unit, the second power distribution network, and the second decoupling capacitor are integrated in a system-on-chip (SoC).  Doing so would allow shrinking the system footprint for integrating in small portable form factor devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836